MEMORANDUM DECISION
Relator, Luis R. Ortega, has filed this original action requesting this court to issue a writ of mandamus ordering respondent Industrial Commission of Ohio ("commission") to vacate its order denying him temporary total disability ("TTD") compensation from April 5, 1997 to April 28, 1998, and to enter an order granting said compensation.  This matter was referred to a magistrate of this court pursuant to Civ.R. 53(C) and Loc.R. 12(M) of the Tenth District Court of Appeals.
The magistrate issued a decision, including findings of fact and conclusions of law, recommending that this court issue a writ of mandamus. None of the parties involved in the present case have filed any objections opposing the magistrate's decision.
After an independent review of the file, we find that it contains no error of law or other defect on its face.  Accordingly, we adopt the magistrate's decision and grant relator's request for a writ of mandamus ordering respondent Industrial Commission of Ohio to: (1) vacate that portion of its April 28, 1998 order finding that the relator had reached maximum medical improvement as of January 15, 1998, based upon Dr. Spier's report; and (2) to amend the order to indicate that TTD compensation is denied from January 15, 1998 to April 28, 1998, solely on grounds that the commission has rejected the C-84 reports from Dr. Bieganowski as previously explained by the commission in its order.
Writ of mandamus granted.
BRYANT and KENNEDY, JJ., concur.